In view of the testimony of one witness in this case, whose testimony was evidently believed by the jury, I cannot say as a matter of law that the verdict of first-degree murder was clearly erroneous. I therefore concur in affirming the judgment as rendered, but with the observation that it appears to me that all that the jury should have found on the evidence as a whole is a verdict of second-degree murder, which is what the evidence tends to prove as a matter of fact, as I view it from an evidentiary standpoint only.